



Exhibit 10.2


Award No. «Number»


RESTRICTED STOCK AWARD AGREEMENT
UNDER THE GUESS?, INC.
NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN




This RESTRICTED STOCK AWARD AGREEMENT, dated as of the «Grant_Date» (the “Award
Agreement”), is entered into by and between Guess?, Inc., a Delaware corporation
(the “Company”), and «Name» «Last_Name» (the “Grantee”).


WHEREAS, the Grantee is currently a non-employee director (“Eligible Director”)
of the Company and pursuant to the Guess?, Inc. Non-Employee Directors’
Compensation Plan (the “Plan”), and upon the terms and conditions set forth in
the Plan and this Award Agreement, the Company grants to the Grantee a
restricted stock award (the “Award”). Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.


NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Grantee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties hereto agree as follows:


1.
Grant. Subject to the terms of the Plan and this Award Agreement, the Company
hereby grants to the Grantee, effective as of «Grant_Date» (the “Date of
Grant”), an Award with respect to an aggregate of «Shares» restricted shares of
the Common Stock, par value $0.01 per share (the “Restricted Stock”).

2.
Vesting. Subject to 7 below, the Award shall become vested as to 100% of the
shares of Restricted Stock subject to the Award upon the first to occur of (a)
the first anniversary of the Date of Grant, (b) a termination of service on the
Board if the Grantee has completed one full term of service and he or she does
not stand for re-election at the completion of such term, or (c) a Change in
Control of the Company, provided that Grantee has been continuously engaged as
an Eligible Director from the Date of Grant through the first to occur of such
dates.

3.
Continuance of Service Required. The vesting schedule requires continued service
through the applicable vesting date as a condition to the vesting of the rights
and benefits under this Award Agreement. Partial service, even if substantial,
during the vesting period will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of service as provided in Section 7 below or under the
Plan, except as otherwise expressly provided in the Plan.

4.
Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 2 hereof, neither the Restricted Stock, nor any interest
therein, amount payable in respect thereof, or Restricted Property (as defined
in Section 5 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Company or (b) transfers by will or the laws of descent and distribution.

5.
Voting; Dividends. After the Date of Grant, the Grantee shall have voting rights
and dividend rights with respect to the Restricted Stock subject to the Award.
Any securities or






--------------------------------------------------------------------------------





other property receivable in respect of the Restricted Stock as a result of any
dividend or other distribution (other than cash dividends), conversion or
exchange of or with respect to the shares (“Restricted Property”) will be
subject to the restrictions set forth in this Award Agreement and the Plan to
the same extent as the shares to which such securities or other property relate
and shall be held and accumulated for the benefit of the Grantee, but subject to
such risks. The Grantee’s voting and dividend rights shall terminate immediately
as to any shares that are forfeited back to the Company in accordance with
Section 7.
6.
Stock Certificates.

(a)
Book Entry Form. The Company shall, in its discretion, issue the shares of
Restricted Stock subject to the Award either (i) in certificate form as provided
in Section 6(b) below or (ii) in book entry form, registered in the name of the
Grantee with notations regarding the applicable restrictions on transfer imposed
under this Award Agreement.

(b)
Certificates to be Held by Company; Legend. Any certificates representing shares
of Restricted Stock that may be delivered to the Grantee by the Company prior to
vesting shall be immediately redelivered by the Grantee to the Company to be
held by the Company until the restrictions on such shares shall have lapsed and
the shares shall thereby have become vested or the shares represented thereby
have been forfeited hereunder. Such certificates shall bear the following legend
and any other legends the Company may determine to be necessary or advisable to
comply with all applicable laws, rules, and regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Award Agreement entered into between the registered owner and Guess?, Inc. A
copy of such Award Agreement is on file in the office of the Secretary of
Guess?, Inc.”
(c)
Delivery of Shares Upon Vesting. Promptly after the vesting of any shares of
Restricted Stock pursuant to Section 2 hereof, the Company shall, as applicable,
either remove the notations on any shares of Restricted Stock issued in book
entry form that have vested or deliver to the Grantee a certificate or
certificates evidencing the number of shares of Restricted Stock that have
vested. The Grantee (or the beneficiary or personal representative of the
Grantee in the event of the Grantee’s death or disability, as the case may be)
shall deliver to the Company any representations or other documents or
assurances as the Company may deem necessary or reasonably desirable to ensure
compliance with all applicable legal and regulatory requirements. The shares so
delivered shall no longer be restricted shares hereunder.

(d)
Stock Power; Power of Attorney. Concurrent with the execution and delivery of
this Award Agreement, the Grantee shall deliver to the Company an executed stock
power in the form attached hereto as Exhibit A, in blank, with respect to the
Restricted Stock. The Grantee, by acceptance of the Award, shall be deemed to
appoint, and does so appoint by execution of this Award Agreement, the Company
and each of its authorized representatives as the Grantee’s attorney(s) in fact
to effect any transfer of unvested forfeited shares (or shares otherwise
reacquired by the Company hereunder) to the Company as may be required pursuant
to the Plan






--------------------------------------------------------------------------------





or this Award Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.
7.
Effect of a Termination of Service. Except as expressly provided in Section 2,
if Grantee ceases to be a member of the Board for any reason any shares of
Restricted Stock subject to the Award that are not fully vested and free from
restriction as of the Grantee’s termination of service shall thereupon be
forfeited and returned to the Company.

8.
Notices. Any notice required or permitted under this Award Agreement shall be
deemed given when personally delivered, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee either
at the address in the records of the Company or such other address as may be
designated by Grantee in writing to the Company; or to the Company, Attention:
Secretary, 1444 South Alameda Street, Los Angeles, California 90021, or such
other address as the Company may designate in writing to the Grantee.

9.
Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

10.
Governing Law. This Award Agreement shall be governed by and construed according
to the laws of the State of Delaware (without giving effect to conflicts of law
principles).

11.
Amendments. This Award Agreement may be amended or modified at any time by an
instrument in writing signed by both parties, subject to Section 7 of the Plan.

12.
No Right to Re-Election. Neither the grant of the Award nor the execution of
this Award Agreement shall interfere in any way with the right of the Company to
terminate its relationship with the Grantee at any time.

13.
No Restriction on Right of Company to Effect Corporate Changes. Neither the
grant of the Award, the Plan nor this Award Agreement shall affect or restrict
in any way the right or power of the Company or its shareholders to make or
authorize any adjustment, recapitalization, reorganization or other change in
the capital structure or business of the Company, or any merger or consolidation
of the Company, or any issue of stock or of options, warrants or rights to
purchase stock or of bonds, debentures, preferred or prior preference stocks
whose rights are superior to or affect the Common Stock or the rights thereof or
which are convertible into or exchangeable for Common Stock, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of the
assets or business of the Company, or any other corporate act or proceeding,
whether of a similar character or otherwise.

14.
Entire Agreement. This Award Agreement and the Plan set forth the entire
agreement and understanding between the parties hereto with respect to the
matters covered herein, and supersede any prior agreements and understandings
concerning such matters. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement. The headings
of sections and subsections herein are included solely for convenience of
reference and shall not affect the meaning of any of the provisions of this
Award Agreement. This Award Agreement shall be assumed by, be binding upon and
insure to the benefit of any successor or successors to the Company.






--------------------------------------------------------------------------------





15.
Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Grantee agrees to be bound by the terms of the Plan and this
Award Agreement. The Grantee acknowledges having read and understanding the Plan
and this Award Agreement. Unless otherwise expressly provided in other sections
of this Award Agreement, provisions of the Plan that confer discretionary
authority on the Board do not and shall not be deemed to create any rights in
the Grantee unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board so conferred by appropriate action of the
Board under the Plan after the date hereof.

16.
Section 83(b) Election. The Grantee hereby acknowledges that, with respect to
the grant of the Restricted Stock, an election may be filed by the Grantee with
the Internal Revenue Service, within 30 days of the Date of Grant, electing
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), to be taxed currently on the fair market value of the Restricted Stock
on the Date of Grant.

THE GRANTEE HEREBY ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND
NOT THE RESPONSIBILITY OF THE COMPANY TO TIMELY FILE AN ELECTION UNDER SECTION
83(b) OF THE CODE IN THE EVENT THE GRANTEE DESIRES TO MAKE SUCH AN ELECTION,
EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS
FILING ON THE GRANTEE’S BEHALF. THE COMPANY MAKES NO RECOMMENDATION AS TO
WHETHER SUCH AN ELECTION SHOULD BE MADE.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on its behalf by a duly authorized officer and the Grantee has hereunto set his
or her hand as of the date and year first above written.
 
 
GUESS?, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
   «Name» «Last Name»
 
 
Print Name
 
 
 
 
 






--------------------------------------------------------------------------------





EXHIBIT A


STOCK POWER


FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Guess?, Inc., a Delaware corporation (the “Company”), and the individual
named below (the “Individual”), dated as of ___________________, the Individual
hereby sells, assigns and transfers to the Company an aggregate of ________
shares of Common Stock of the Company, standing in the Individual’s name on the
books of the Company and, if such shares are in certificate form, represented by
stock certificate number(s) _____________________________________________ to
which this instrument is attached, and hereby irrevocably constitutes and
appoints _________________ ____________________________________ as his or her
attorney in fact and agent to transfer such shares on the books of the Company,
with full power of substitution in the premises.
Dated _____________, ________
 
 
 
 
 
Signature
 
 
 «Name» «Last Name»
 
 
Print Name
 
 
 
 
 

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)



